Citation Nr: 0710556	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-22 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral wrist 
disability.

2.  Entitlement to service connection for bilateral ankle 
disability.

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to service connection for bilateral hand 
disability.

5.  Entitlement to service connection for bilateral hearing 
loss disability.

6.  Entitlement to service connection for residuals of left 
ear tympanoplasty.

7.  Entitlement to an initial rating in excess of 10 percent 
for bilateral osteitis pubis.

8.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the cervical spine.

9.  Entitlement to an initial compensable evaluation for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had service in the Army Reserves from February 
1994 to September 2003, including a period of active duty for 
training (ACDUTRA) from May 7, 1995 to May 20, 1995.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The rating decision on appeal, dated in November 2004, 
granted service connection for cervical spine degenerative 
joint disease (10 percent, effective September 11, 2003); 
osteitis pubis, bilateral (10 percent, effective 
September 11, 2003); and lumbosacral spine strain of 
musculoligamentous origin (0 percent, effective September 11, 
2003); and denied service connection for bilateral wrist 
strain, bilateral ankle condition, degenerative joint disease 
of the knees, degenerative joint disease of the hands, 
bilateral hearing loss, and residuals of tympanoplasty, left 
ear.

The veteran appeared before the undersigned Veterans Law 
Judge in March 2006 and delivered sworn testimony via video 
conference hearing in Lincoln, Nebraska.

The issues of entitlement to an initial rating in excess of 
10 percent for bilateral osteitis pubis, entitlement to an 
initial rating in excess of 10 percent for degenerative joint 
disease of the cervical spine, and entitlement to an initial 
compensable evaluation for lumbosacral strain are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Bilateral wrist disability was initially demonstrated 
years after service, and has not been shown by competent 
clinical evidence to be etiologically related to ACDUTRA 
service.

2.  Bilateral ankle disability was initially demonstrated 
years after service, and has not been shown by competent 
clinical evidence to be etiologically related to ACDUTRA 
service.

3.  Bilateral knee disability, arthritis, was initially 
demonstrated years after service, and has not been shown by 
competent clinical evidence to be etiologically related to 
ACDUTRA service.

4.  Bilateral hand disability, arthritis, was initially 
demonstrated years after service, and has not been shown by 
competent clinical evidence to be etiologically related to 
ACDUTRA service.

5.  Bilateral hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
competent clinical evidence to be etiologically related to 
ACDUTRA service.

6.  Residuals of left ear tympanoplasty have not been shown 
by competent clinical evidence to be etiologically related to 
ACDUTRA service.


CONCLUSIONS OF LAW

1.  Bilateral wrist disability was not incurred in or 
aggravated by ACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2006).

2.  Bilateral ankle disability was not incurred in or 
aggravated by ACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2006). 

3.  Bilateral knee disability was not incurred in or 
aggravated by ACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2006).

4.  Bilateral hand disability was not incurred in or 
aggravated by ACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2006).

5.  Bilateral hearing loss disability was not incurred in or 
aggravated by ACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2006).

6.  Residuals of left ear tympanoplasty were not incurred in 
or aggravated by ACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in September 2003 and July 2005, the 
veteran was informed of the evidence and information 
necessary to substantiate her service connection claims, the 
information required of her to enable VA to obtain evidence 
in support of the claims, the assistance that VA would 
provide to obtain evidence and information in support of the 
claims, and the evidence that she should submit if she did 
not desire VA to obtain such evidence on her behalf.  The 
VCAA letters informed the veteran that she should submit any 
medical evidence pertinent to her claims.  VCAA notice was 
provided prior to the initial adjudications.  Pelegrini.

As the service connection claims adjudicated herein are 
denied, no disability rating or effective date will be 
assigned, and there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records, private medical 
records, and VA medical records are associated with the 
claims file.  The veteran has undergone VA examinations that 
have addressed the medical questions presented by this 
appeal.  The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claims.

The veteran assets that she has the disabilities on appeal as 
a result of an accident during a period of active duty for 
training in May 1995.

Legal criteria

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It should be noted that certain presumptions, such as the 
presumption of soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304), the presumption of aggravation (38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306), and the presumption of service connection 
for chronic disability (i.e. arthritis or sensorineural 
hearing loss) (38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 
3.309(a)) apply only to periods of active military service.  
38 U.S.C.A. § 1137.  Active military, naval, or air service 
includes any period of ACDUTRA during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 
C.F.R. § 3.6(a) (2005).  Active military, naval, or air 
service also includes any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled from an injury incurred in the line of duty.  Id.  
Because the veteran is service-connected for disability 
stemming from his period of ACDUTRA, such is considered 
"active military, naval, or air service" as defined by the 
regulations.  

Under the regulations applicable for presumptive service 
connection for a chronic disease, a veteran must have 
completed 90 continuous days of service during a period of 
"active military, naval, or air service."  38 C.F.R. 
§ 3.307(a)(1).  While the veteran is deemed to have had 
active military service, as noted above, his period of 
ACDUTRA, from May 7, 1995 to May 20, 1995, falls short of the 
necessary 90 days of continuous active service required for 
presumptive service connection for a chronic disease, 
including arthritis and sensorineural hearing loss.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).


Factual background for orthopedic claims


A service medical record dated in May 1995 indicates that the 
veteran had fallen off a repelling tower four days prior and 
had complained of pain in the left knee and lower back.  The 
diagnoses included acute left knee strain, and acute 
lumbosacral strain.  Physical examination revealed pain in 
the patella area and low back.

In an April 1996 letter, a private physician's assistant 
indicated that there was evidence of degenerative joint 
disease in the veteran's knees.

A service medical record dated in March 2001 noted that the 
veteran had complained of a strained back, neck, left arm, 
and knees.

A November 2001 report of medical history indicates that the 
veteran complained of problems including the knees.  A 
service medical physical examination dated in November 2001 
noted that the veteran had right knee degenerative joint 
disease.

A February 2003 service Medical Board recommended that the 
veteran not be retained in the military due to permanent 
profiles of the spine and her overall physical condition.

A private medical record dated in March 2003 revealed an 
assessment of hand pain consistent with osteoarthritis, and 
neck pain with underlying cervical disc disease.  X-rays of 
the hands revealed modest degenerative changes of the first 
CMC joint.  

A record dated in March 2003 from the Lincoln Orthopedic 
Physical Therapy Office indicated that over the prior year, 
the veteran had pain which was persistent in nature located 
at the first carpal metacarpal joint of both hands.  She 
indicated that she could think of no particular reason why 
she had experienced an increase in discomfort, since she did 
not take part in any repetitive activities which would cause 
the onset of her symptoms.  But she indicated that she 
experienced pain with gripping activities.  The veteran also 
complained of lower back pain at this time.  The assessment 
noted articular and ligamentous irritation of the carpal 
metacarpal joints of the thumb.

In April 2004 the veteran underwent a VA general medical 
examination.  The veteran stated that she had bilateral knee 
pain since approximately 1995.  She reported that all of her 
orthopedic complaints, including the knees, hips, ankles, 
hands, cervical, and lumbosacral spine were all the result of 
the repelling accident she sustained in the 1995 time frame.  
As for the accident, the veteran stated that she believed she 
swung out 10 to 11 feet and then came down approximately half 
the length of the tower, which was 12 feet in total height.  
She stated that she spun around and hit a non-padded steel 
girder at one edge of the tower with her back, and this had 
given rise to the complex of interacting orthopedic problems 
in the knees, hips, ankles, hands, cervical spine, and 
lumbosacral spine.  The veteran indicated that she had also 
suffered the same type of injury to her ankles, her hands, 
and the 


cervical spine.  The diagnoses included strain of bilateral 
knees of musculoligamentous origin, strain of the hips of the 
musculoligamentous origin, episodes of ankle strain of 
musculoligamentous origin, episodes of strain of the hands of 
musculoligamentous origin, and strain of the lumbosacral 
spine and cervical spine also of musculoligamentous origin.  
X-rays revealed degenerative changes of the knees and 
revealed normal right and left ankles.  There was also severe 
first carpal metacarpal degenerative joint disease 
bilaterally and there was mild left fifth DIP degenerative 
joint disease.  The wrists were normal.

In October 2004 the veteran underwent a VA hand, thumb, and 
fingers examination.  The veteran related her medical 
history, including the repelling incident.  The diagnoses 
included small muscle strain in both hands, severe first 
carpal metacarpal degenerative joint disease of both hands, 
and mild left hand fifth distal interphalangeal joint 
degenerative joint disease.  The examiner indicated that 
further orthopedic testing would have to be undertaken before 
answering the question concerning whether these disabilities 
were related to service.

In November 2004 the veteran underwent another VA orthopedic 
examination.  The examiner noted that the veteran had 
undergone a repelling accident while on active duty occurring 
in 1995.  The examiner noted the veteran's current complaints 
concerning the disabilities on appeal.  Physical examination 
was conducted, and diagnoses included mild to moderate right 
patellofemoral degenerative joint disease of the right knee, 
severe bilateral thumb carpal tunnel metacarpal degenerative 
joint disease, osteitis pubis with radiographic evidence of 
pubic symphysis joint degenerative changes, and degenerative 
changes, mild to moderate, C5 to C6, C6 to C7.  The examiner 
then commented as follows:

With respect to her thumb, carpal 
metacarpal arthritis bilaterally, it is 
less likely than not to be a result of 
her repelling accident in 1995.  The 
veteran was involved in only one bout of 
repelling.  The majority of her trauma 
sustained in that accident was to her 
neck and pelvis, as it relates to how she 
describes the way that the repelling 
accident took place.  Carpal metacarpal 
joint arthritis is a function of 
repetitive use and one incident in the 
course of one's lifetime is less likely 
than not to cause chronic degenerative 
process, especially when considering that 
it involves both hands.

With regards to her right knee, it is my 
opinion that it is less likely than not 
to be a result of her repelling accident 
in 1995.  Once again, the nature of the 
accident where most of the trauma was 
inflicted upon her back, neck, and 
pelvis, would not be consistent with 
patellofemoral degenerative joint 
disease.  Once again, this is a prolonged 
problem and on my examination her left 
knee also appears to have some crepitus 
in the patellofemoral joint area as well.  
Therefore, one single incident in a 
repelling accident where no direct trauma 
was sustained exactly to or about the 
knee would lead me to believe that it is 
less likely as not to have been the cause 
of the degenerative right patellofemoral 
joint disease.

In her July 2005 substantive appeal the veteran repeated her 
assertion that she felt that her disabilities were related to 
her repelling incident.  She also indicated that service 
connection for her wrist, ankle, knee and hand conditions was 
also based on her medical service with repetitious movement 
and constant standing while attending patients.

In March 2006, the veteran provided testimony via video 
conference to the undersigned Board member.  The veteran 
indicated that she was a registered nurse and had been 
registered since 1973 and through the course of the years had 
done a lot of advanced studies and obtained a Ph.D. in health 
services, with a focus on mental health nursing in 1995.  The 
veteran indicated that she entered service in February 1994 
and resigned her commission in 2003.  The veteran essentially 
indicated that during those time periods she served on active 
duty for two weeks at a time per year performing nursing 
duties.  The veteran indicated that as far as her wrists, 
hands, knees and ankles, the problems with those disabilities 
started with the trauma she experienced during her repelling 
accident.  She also indicated, however, that some of it was 
related to the accident which had caused the degenerative 
joint disease.

I.  Service connection for a bilateral wrist, ankle, knee, 
and hand disability.

While disabilities (including degenerative joint disease) of 
the knees, wrists and hands have clearly been demonstrated, 
the Board can find no indication that a physician has linked 
these disabilities to the veteran's May 1995 repelling 
accident or to any other incident of service.  In fact, the 
November 2004 VA examiner has specifically indicated that the 
degenerative changes of the knees, wrists and hands were not 
related to the May 1995 service incident.  The Board notes 
that the November 2004 VA examiner provided a rationale for 
his opinion, and rendered the opinion only after physical 
examination and review of the veteran's medical history and 
claims file.

As for the ankles, it appears that the veteran has not been 
diagnosed with a chronic disability of the ankles, as noted 
on the April 2004 VA examination.  At any rate, no physician 
has linked an ankle disability to the veteran's May 1995 
repelling accident or to any other incident of the veteran's 
service.

The Board notes that while the November 2004 examiner did not 
specifically state that the appellant's disabilities were not 
the result of repetitive motions in service, the appellant 
asserts to have served on ACDUTRA only 2 weeks at a time per 
year, and no physician has linked these disabilities to those 
two-week periods of service.

It is clear that the veteran suffered an injury during 
service in May 1995.  However, the objective medical evidence 
fails to establish a nexus or link between bilateral wrist, 
ankle, knee, and hand disability and the veteran's service, 
including the May 1995 injury.  The Board has reviewed the 
appellants statements and hearing testimony made in support 
of the claims, and her education and medical training have 
been noted.  However, she has not claimed or been shown to 
have the medical expertise to make determinations of etiology 
concerning the issues on appeal.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but there is not such an approximate balance of the 
positive evidence and the negative evidence to permit more 
favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  As the preponderance of the evidence is against 
the claims, service connection is not warranted for bilateral 
wrist, ankle, knee, and hand disability.

II.  Bilateral hearing loss and residuals of left ear 
tympanoplasty.

The veteran asserts that as a result of the May 1995 
repelling incident, she had injuries that required that she 
be placed on an aquatic profile in order to maintain the 
Army's standards of physical fitness.  The veteran states 
that she developed ear infections as a result of the 
swimming, which in turn caused hearing loss and resulted in 
the veteran undergoing a left ear tympanoplasty.

A December 1993 service audiogram revealed normal hearing in 
the right ear from 500 to 2,000 hertz, with a mild loss from 
3,000 to 6,000 hertz.  Left ear revealed normal hearing from 
500 to 3,000 hertz with a mild loss from 4,000 to 6,000 
hertz.

A private medical record dated in September 1998 indicated 
that the veteran had been assessed with otitis externa and 
otitis media.  It was noted that the veteran was a swimmer 
but had had ongoing problems with otitis externa.  A 
tympanogram was normal on the right and was flat on the left.  

Private medical records dated from August 1999 reflected 
ongoing treatment for ear problems.

A private medical record dated in September 1999 noted a 
chronic left TM perforation and continued, albeit 
significantly reduced, infection.  

A private medical record dated in October 1999 revealed a 
preoperative diagnosis of chronic left tympanic membrane 
perforation.  The postoperative diagnosis was the same, and 
the veteran underwent a left Type 1 tympanoplasty.  It was 
noted at the time of operation the veteran had had a 
longstanding perforation of the left eardrum.

A private medical record dated in November 1999 noted that 
the veteran was postoperative for the left tympanoplasty, and 
that she had now been about six weeks out and was very 
pleased with her progress.  She had felt improvement 
subjectively with left ear hearing, not having any pain per 
se or drainage, and there was now resolved numbness on the 
left side of her tongue.  It was noted in the impression 
section that the veteran appeared to have been doing very 
well.  

A January 2000 report of medical history reveals that the 
veteran complained of hearing loss and recurrent ear 
infections.

A November 2001 report of medical history indicates that the 
veteran complained of problems including chronic ear 
infections.  A service medical physical examination dated in 
November 2001 noted that the veteran had decreased bilateral 
hearing ability.  The November 2001 service audiogram 
revealed normal hearing from 500 to 2,000 hertz with a mild 
to moderately severe loss from 3,000 to 6,000 hertz 
bilaterally.

A service medical record dated in October 2002 noted that the 
veteran was on a swimming profile.

In April 2004, the veteran underwent a VA audiological 
examination.  The examiner noted that the veteran's claims 
file was available for review.  The veteran indicated reports 
of bilateral hearing loss, and she indicated she had the 
greatest difficulty hearing when exposed to background noise.  
She also reported bilateral tinnitus.  The veteran indicated 
that her tinnitus began in October 1999, and her hearing loss 
began in 1997.  She indicated a history of ear infections, 
which had started in 1997.  She reported occasional fullness 
in her ears, which caused dizziness.  The veteran indicated 
that she had been injured in 1995 during a repelling 
incident, and that since that time, she was assigned a 
swimming profile in 1996 to meet her physical fitness 
requirement.  She stated that she was in the water 5 to 7 
days per week, and that ear protection for water exposure was 
worn.  She stated that she developed chronic ear infections 
due to the exposure to water.  The diagnostic and clinical 
tests performed on the April 2004 examination revealed a mild 
sensorineural hearing loss at 250 hertz with normal hearing 
at 500 hertz, mild sensorineural hearing loss at 1,000 hertz, 
normal hearing at 2,000 hertz, and a moderate to severe 
sensorineural hearing loss from 3,000 to 8,000 hertz.  The 
left ear revealed normal hearing from 250 to 1,000 hertz with 
a mild to severe sensorineural hearing loss from 2,000 to 
8,000 hertz.  It was noted that the veteran presented with a 
mild to severe sensorineural hearing loss bilaterally.  She 
also presented with constant tinnitus in the left ear and 
periodic tinnitus in the right ear.  Other results from the 
April 2004 audiological examination included imittance 
results revealing normal middle ear function bilaterally.  
Contralateral acoustic reflexes were present at 500 and 
1,000, absent at 2,000 and 4,000 hertz for the right ear.  
Contralateral acoustic reflexes could not be tested in the 
left ear due to inability to maintain a hermetic seal.  
Contralateral acoustic reflex decay could not be tested at 
500 and 1,000 hertz bilaterally.  Speech discrimination 
testing was 88 for the right ear and 84 percent for the left 
ear.  As for the bilateral hearing loss, it was noted that 
the veteran had not indicated that she had any hearing loss 
during service.  The audiologist recommended an ENT 
consultation in an effort to meet the veteran's medical 
questions presented by this appeal.

In May 2004, the veteran underwent an ear disease 
examination, and the reviewer indicated that the veteran's 
claims file was available for review.  After relating the 
veteran's medical history and undergoing a physical 
examination, and reviewing the diagnostic and clinical tests 
taken on April 2004, the examiner noted the diagnosis of 
hearing loss.  The examiner commented as follows:

This veteran presents with a mild to 
severe sensorineural hearing loss 
bilaterally.  The patient relates that 
her sensorineural hearing loss is related 
to her previous ear infections.  First, 
ear infections related to swimming are 
typically external ear infections, and 
the patient relates that she had middle 
ear infections.  The exception would be 
is if the patient already had a previous 
rupture in her tympanic membrane, which 
could cause middle ear infections.  
Second, the tympanic membrane 
perforation, which was repaired with the 
previous surgery, and other middle and 
external ear problems would typically 
present with a conductive hearing loss, 
for which this patient has none.  Third, 
the patient presents with bilateral 
essentially symmetric hearing loss, 
although only relates infections in the 
left ear.  The fact that this is a 
sensorineural hearing loss with a 
symmetric bilateral nature indicates that 
this is more likely due to factors such 
as noise exposure and aging.  The patient 
does not relate any noise exposure during 
her time in the military.  It is not 
likely that this patient's bilateral 
sensorineural hearing loss is related to 
infections caused by swimming while in 
the military.

In June 2005 the veteran underwent an RO hearing.  At the 
hearing, the veteran stated that she had hearing problems and 
difficulty with her ear due to her swimming profile that she 
was on during service.  The veteran reasserted her indication 
that the swimming was the cause of the infections that it 
caused her left ear operation.

At the March 2006 Board hearing, the veteran indicated that 
after her repelling incident, a physician had indicated that 
it would not be wise for her to do the physical fitness 
that's required for the Army Nurse Corps, and she was placed 
on an aquatic profile, which meant that she was essentially 
swimming with a limitation.  She indicated that this 
increased necessity to stay in the water created recurrent 
ear infections, that could never be cleared, so that at some 
point in time she had to have a tympanoplasty.  

The Board observes that after reviewing the veteran's 
complaints and her claims file, and the audiograms in a very 
detailed manner, the May 2004 ear diseases examiner 
specifically indicated that the veteran's bilateral hearing 
loss was not related to service or to swimming.  The May 2004 
VA examiner provided a detailed rationale for the opinion, 
and gave specific reasons why the veteran's hearing loss was 
not related to service.  For example, while ear infections 
related to swimming are typically external ear infections, it 
was noted that the veteran had middle ear infections.  
Further, it was noted that while the veteran had bilateral, 
essentially symmetric hearing loss, she only related 
infections in the left ear, and the fact that this was a 
sensorineural hearing loss with a symmetric bilateral nature 
indicated that this it was more likely due to factors such as 
noise exposure and aging.

As for the residuals of left ear tympanoplasty, the Board 
notes that at the May 2004 ENT examination, the veteran's 
external auditory canals were normal.  The tympanic membranes 
were clear with no evidence of a perforation on the left.  
While the veteran described periodic fullness and ringing in 
her ears, as well as headaches, she denied any drainage, or 
recent infection in the ear.  At any rate, the Board again 
notes that the veteran has indicated that she had to undergo 
the left ear tympanoplasty due to recurrent ear infections 
due to her service swimming profile.  However, as noted by 
the May 2004 VA examiner, ear infections related to swimming 
are typically external ear infections, while the veteran had 
middle ear infections.  Even when considering the other 
evidence of record (including the extensive private medical 
records associated with the veteran's ear problems), the 
Board can find no suggestion by a physician that the veteran 
has any chronic residuals of a left ear tympanoplasty that 
are the result of her service swimming profile.

The Board has reviewed the appellants statements and hearing 
testimony made in support of the claims for service 
connection for bilateral hearing loss disability and 
residuals of left ear tympanoplasty, and her education and 
medical training have been noted.  However, she has not 
claimed or been shown to have the medical expertise to make 
determinations of etiology concerning these issues on appeal.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claims 
for service connection for bilateral hearing loss disability 
and residuals of left ear tympanoplasty, there is not such an 
approximate balance of the evidence to permit more favorable 
determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral wrist disability, 
bilateral ankle disability, bilateral knee disability, and 
bilateral hand disability is denied.

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for residuals of left ear tympanoplasty is 
denied.


REMAND

As for the issues of entitlement to higher initial ratings 
for bilateral osteitis pubis, degenerative joint disease of 
the cervical spine, and lumbosacral strain, the Board notes 
that at the March 2006 Board hearing the veteran essentially 
indicated that she was currently seeing a Dr. E (Board 
hearing transcript, page 6) at the VA Medical Center in 
Lincoln, Nebraska, for those disabilities (particularly the 
spinal disabilities), and that the doctor had prescribed 
certain anti-inflammatory medications to treat them.  She 
also indicated that she had an upcoming appointment at the 
Pain Clinic in Omaha, although she could not remember the 
exact date.

The Board notes that an attempt has not been made to obtain 
these medical records both from the VA Medical Center, and 
from the Omaha Pain Clinic mentioned during the Board 
hearing.  Such would be useful in adjudicating the appeal.

During testimony at the March 2006 videoconference hearing 
(page 6 of the hearing transcript), the veteran essentially 
indicated that her spinal condition and osteitis pubis (page 
9 of the hearing transcript) had worsened since the last 
examination.  As the veteran last underwent a VA examination 
for these disabilities in November 2004, and she has 
essentially indicated that her service-connected spinal and 
osteitis pubis disabilities had worsened, the Board finds 
that more current clinical findings as to these disabilities 
at issue would be useful in adjudicating the appeal.  
VAOPGCPREC 11-95 (April 7, 1995).

In view of the foregoing, the case is hereby remanded for the 
following action:

1.  Contact the veteran and request that 
she provide the name, address and dates 
of treatment for all VA and private 
providers of medical treatment for her 
service-connected spinal and osteitis 
pubis disabilities, to include the Omaha 
Pain Clinic.  Any authorization necessary 
to obtain such records should be 
requested from the veteran.  Any 
unsuccessful attempt to obtain any 
identified records, to include VA medical 
records and records from the Omaha Pain 
Clinic, as referenced in the March 2006 
Board hearing, should be documented in 
the claims folder.

2.  The veteran should be afforded the 
appropriate VA examination(s) to 
determine the nature and severity of her 
service-connected spinal and osteitis 
pubis disabilities.  The claims file must 
be made available to the examiner(s) for 
review in connection with the 
examination(s).  All indicated studies 
should be performed, and all findings 
reported in detail.

3.  Thereafter, readjudicate the issues 
of entitlement to an initial rating in 
excess of 10 percent for bilateral 
osteitis pubis, entitlement to an initial 
rating in excess of 10 percent for 
degenerative joint disease of the 
cervical spine, and entitlement to an 
initial compensable evaluation for 
lumbosacral strain.  If any benefit 
sought is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and her representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


